DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 
obtaining data defining a time interval for a healthcare protocol certification schedule; 
generating a healthcare protocol certification program, wherein generating the healthcare protocol certification program includes generating data defining a first task group, wherein the first task group includes data defining a first healthcare certification task, and generating data defining a second task group, wherein the second task group includes data defining a second healthcare certification task; 
administering the healthcare protocol certification program, wherein administering the healthcare protocol certification program includes 
assigning, at the time interval defined by the user input, the first task group to a plurality of users enrolled in the healthcare protocol certification program, 
receiving data indicating that the plurality of enrolled users have completed the first healthcare certification task, and 
assigning, at the time interval defined by the user input, the second task group to the plurality of users enrolled in the healthcare protocol certification program. 
Independent claims 7 and 15 recite similar limitations.
The limitations of obtaining data defining a time interval, generating a certification program, assigning a task group, receiving data that users have completed the task, and assigning a second task group, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the methods are “computer-implemented”, and the steps are performed by a server which stores user accounts and delivers the task groups to user interfaces of client devices, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer-implemented”, “server”, and “client device” language, “obtaining” as in claims 1 and 7, and “receiving” as in claim 15 in the context of the claims encompasses a user manually receiving data indicating a time interval and other data, such as orally or using a pen and paper. Similarly, the limitation of generating, assigning and receiving, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could generate the task groups, assign them to users, and receive results, orally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites a server to receive parameters, generating the task groups, and deliver them to client devices. The server and client device user interface in these steps are recited at a high-level of generality (i.e., as a generic user interface receiving a user input, and a generic server performing generic computer functions of obtaining an input, generating a program, and assigning tasks and receiving indication of completion) such that they amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a client device and server to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-6, 8-14 and 16-20 recite the same abstract idea as in their respective independent claims, and only recite additional details of managing the certification program (interval parameters, customizing task groups, obtaining certification tasks, issuing a CPR certification, selecting tasks, grouping users according to common characteristics, types of certification programs, due dates, and scoring). Therefore these claims are also directed to an abstract idea, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitros (US 2018/0144656 A1) in view of Hetherington et al. (US 2003/0149759 A1).
Regarding claims 1, 7 and 15, Mitros discloses a computer-implemented certification method, comprising: 
obtaining, at a computing device (Par. 62), a user input from a user interface, wherein the user input includes data defining a time interval for a desired certification schedule (Par’s. 38-39 – user 221 can author a review schedule for reviewing material and maintaining certificates); 
generating, at the computing device, a certification program (see Par’s. 27-28 – review material distribution module receives review schedules and determines which review materials to send to users), wherein 
generating the certification program includes generating data defining a first task group, wherein the first task group includes data defining a first certification task, and generating data defining a second task group, wherein the second task group includes data defining a second certification task (see e.g. Par. 52 – Algebra 101 Review A and B – or Par. 46 – sets of problems; each task group includes certification tasks comprising review material – see Par. 38, which leads to certificate – see Par. 54); 
executing, on the computing device, a plurality of computer-readable instructions configured to administer the certification program (Par. 55), wherein administering the certification program includes: 
assigning, at the time interval defined by the user input, the first task group to a plurality of users enrolled in the certification program, wherein assigning the first task group to the plurality of enrolled users includes the first task group being viewable on user interfaces of a plurality of client devices of the plurality of enrolled users, receiving data indicating that the plurality of enrolled users have completed the first certification task, and assigning, at the time interval defined by the user input, the second task group to the plurality of users enrolled in the certification program, wherein assigning the second task group to the plurality of enrolled users includes the second task group being viewable on the user interfaces of the plurality of client devices (see Par’s. 37, 39, 52, 57) (as per claims 1 and 7), and
a computer-implemented certification method, comprising: 
storing, on a computing device, a plurality of user accounts, wherein each user account corresponds to a user of a plurality of users, and wherein each user account includes data indicating one or more certifications of the healthcare worker (certificate data store 110); 
receiving, from a client device that is logged in with an administrative user account, a first plurality of data defining a computer-administered certification program, wherein the first plurality of data includes 
data indicating learning material, 
a time interval for a desired computer-administered CPR certification schedule, and 
data indicating the plurality of healthcare worker user accounts (see Par. 38 – authoring interfaces allows administrator to create certification program); 
receiving, from the client device that is logged in with the administrative user account, a selection of a plurality of task groups for the computer-administrated certification program, wherein the plurality of task groups include a first task group including a first certification task and a second task group including a second certification task (see Par’s. 38, 52, 54); 
administering the computer-administered certification program, wherein administering the computer-administered CPR certification program includes 
assigning the first task group to the plurality of user accounts, wherein assigning the first task group includes the first task group being simultaneously viewable on user interfaces of a plurality of client devices that are each logged in with a user account of the plurality of user accounts (this limitation of “simultaneously viewable”, in the broadest reasonable interpretation, is interpreted as able to be viewed simultaneously by a plurality of clients that are each logged in. Par. 28 states that the review material assignments may be sent simultaneously to the plurality of users at a particular time, e.g. 12:30 pm on 1/14/17. Accordingly, Mitros discloses assigning task groups that are simultaneously viewable on user interfaces of a plurality of client devices that are each logged in, as claimed; see also Par’s. 37, 39, 52, 57)
storing, on the server, data indicating that the plurality of users have completed the first certification task, and assigning, at the time interval, the second task group to the plurality of user accounts, wherein assigning the second task group includes the second task group being simultaneously viewable on the user interfaces of the plurality of client devices that are each logged in with a user account of the plurality of user accounts (see Par’s. 28, 37, 39) (as per claim 15).
Mitros further discloses the training and certification includes safety training (Par. 48), but does not explicitly disclose the method is a method for healthcare protocol certification, wherein the task groups include healthcare certification tasks (as per claim 1), the certification is CPR certification (as per claim 7), and the user accounts are healthcare worker accounts for a CPR certification program including a healthcare protocol and healthcare certification tasks (as per claim 15). However, Hetherington discloses that methods for providing periodic training and certification for safety topics that include healthcare and CPR were well known to those of ordinary skill in the art before the effective filing date of the invention (see abstract, Par. 452). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Mitros by utilizing Mitros’ method to implement healthcare and CPR certification training. Such a modification would involve a simple substitution of one known element for another (Hetherington’s CPR training material for the generic safety and other training material discussed by Mitros) to obtain predictable results of maintaining training and certification of students in healthcare and CPR. 
Mitros also does not explicitly disclose the computing device in claims 1-20 is a server. However, Hetherington further discloses utilizing a client-server setup to manage CPR training and certification (see Par. 61). It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Mitros by utilizing a server as the computing device, to obtain predictable results associated with servers as to known those of ordinary skill in the art. 

Regarding claims 2-6, 8-14, 16 and 20, Mitros in view of Hetherington further discloses:
the time interval comprises at least one of: once every three months; once every six months; once every twelve months; or once every twenty four months (Mitros Par’s. 44, 47) (as per claim 2),
generating the data defining the first task group comprises customizing the first task group based on a specialty of the plurality of users enrolled in the healthcare protocol certification program (in Mitros for example reviews are customized for a user that has previously completed an Algebra 101 course – Par. 51; this constitutes a specialty of a user in the broadest reasonable interpretation of the claim) (as per claim 3),
obtaining, at the server, the first healthcare certification task from a computing device operated by the American Red Cross (Hetherington, Par. 461(as per claim 4),
administering the healthcare protocol certification program further comprises issuing a healthcare certification to the plurality of enrolled users (Mitros Par. 54) (as per claim 5),
the healthcare protocol of the healthcare protocol certification program comprises at least one of: using an automated external defibrillator (AED); basic life support (BLS); advanced life support (ALS); or pediatric advanced life support (Hetherington Par. 454) (as per claim 6), 
generating the data defining the first task group comprises customizing the first task group based on a specialty of the plurality of enrolled users (Mitros Par. 51) (as per claim 8),
customizing the first task group based on the specialty of the plurality of enrolled users comprises: selecting the first healthcare certification task from a plurality of healthcare certification tasks based on the specialty of the plurality of enrolled users (e.g. the user who has completed a prior course – Par. 51 Mitros); and including the first healthcare certification task in the first task group (Par’s. 52-53) (as per claim 9), 
generating the data defining the first task group comprises receiving, via a second user input received from the first user interface, a selection of the first healthcare certification task from a plurality of healthcare certification tasks for inclusion with the first task group (Mitros, manual selection – Par. 50) (as per claim 10),
generating the data defining the first task group comprises the server automatically selecting the first healthcare certification task from a plurality of healthcare certification tasks for inclusion with the first task group (Mitros automatic selection – Par. 50) (as per claim 11), 
the plurality of enrolled users comprises a plurality of users that include a common characteristic, wherein the common characteristic comprises at least one of: a specialty; or a healthcare worker position (e.g. users who have taken algebra 101 – Par. 51 Mitros) (as per claim 12),
the first healthcare certification task comprises viewing a video (Mitros Par. 26) (as per claim 13),
the first healthcare certification task comprises taking a test (exam or quiz – Par. 26 Mitros) (as per claim 14), 
receiving the first healthcare certification task from a library of healthcare certification tasks (Mitros – review material data store 106; see Fig. 1) (as per claim 16), and
the time interval comprises at least one of: once every three months; once every six months; once every twelve months; or once every twenty four months (Mitros Par’s. 44, 47) (as per claim 20).

6.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitros (US 2018/0144656 A1) in view of Hetherington et al. (US 2003/0149759 A1), and further in view of Lelito et al. (US 2006/0019222 A1). 
Regarding claims 17-19, the combination of Mitros does not appear to disclose each healthcare worker user account of the plurality of healthcare worker user accounts further includes data indicating a location of the healthcare worker (as per claim 17), selecting the first task group based on the data indicating the location of the healthcare worker (as per claim 18), and the locations of the plurality of healthcare workers includes a nursing home; and the first healthcare certification task includes a task related to resuscitating seniors (as per claim 19).
However, Lelito discloses providing role specific job training for healthcare workers (see abstract, Par’s. 31-32), wherein the role may include healthcare workers in a nursing home (Par. 47). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Mitros and Hetherington by providing the certification program based on the location of the user having the role of a nursing home worker, as taught by Lelito. Such a modification would involve combining prior art elements according to known methods to yield predictable results. 




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715